217 Ga. 431 (1961)
122 S.E.2d 925
O'QUINN
v.
O'QUINN.
21437.
Supreme Court of Georgia.
Argued November 13, 1961.
Decided November 14, 1961.
Josephine M. Plunkett, Gilbert E. Johnson, for plaintiff in error.
Andrew J. Ryan, Jr., Solicitor-General, Sylvan A. Garfunkel, Assistant Solicitor-General, contra.
MOBLEY, Justice.
The petition of Lillian Lorraine O'Quinn, the former wife of Robert Harris O'Quinn, now divorced, for support of their two minor children by the said Robert Harris O'Quinn, brought under the Uniform Reciprocal Enforcement of Support Act (Ga. L. 1958, pp. 34, 47; Code Ann. Supp. Ch. 99-9A), is not a divorce or alimony case within the meaning of the Constitution of Georgia, Code Ann. § 2-3704, which provides that the Supreme Court "shall be a court alone for the trial and correction of errors of law . . . in all divorce and alimony cases." See Hayes v. Hayes, 191 Ga. 237 (11 SE2d 764); McLendon v. McLendon, 192 Ga. 70 (14 SE2d 477). Since this is not a suit for alimony nor a case which otherwise comes within the jurisdiction of this court, the case must be and is
Transferred to the Court of Appeals. All the Justices concur.